Citation Nr: 0119506	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-16 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected low back strain.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected cervical disc bulge 
at C3-7.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had verified active service from August 1989 to 
November 1993.  The record also reflects additional service 
which has not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 RO decision that, in 
part, denied increased ratings for the disabilities now at 
issue on appeal.  

In a statement received in January 2000, the veteran raised 
the additional issue of entitlement to a total rating for 
compensation purposes based on individual unemployability.  
This issue was addressed in a rating action of March 2000, 
but there has no appeal following notification of the 
decision.  


REMAND


On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefined and expanded the obligations 
of VA with respect to the duty to assist.  This change in the 
law was made applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Based on this legislative change, the RO has not been 
afforded the opportunity of undertaking those actions 
necessary to ensure compliance with the notice and duty-to-
assist provisions contained in the new law with respect to 
the matter on appeal.  The end result is that the veteran has 
not been informed of the VCAA provisions that may have 
applicability to the issues herein presented, and he 
therefore may have been denied the opportunity to formulate 
appropriate argument on appeal to the Board.  It thus would 
be potentially prejudicial to the veteran were the Board to 
proceed to issue merits-based decisions at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

With regard to the duty to assist, the veteran asserts in his 
Substantive Appeal received in June 2000 that medical records 
from the Delaware VA hospital had not been obtained and 
associated with the claims file.  He also indicated that he 
had been seen by his private insurance primary care physician 
and had undergone a number of tests, but that none of those 
records had been associated with the claims file.  Having 
identified a source of additional evidence, including 
additional VA records, the veteran's application for benefits 
would not be considered complete absent an attempt to obtain 
this additional evidence.  Accordingly, additional 
development will be necessary prior to the Board entering its 
final determination.  

Regarding the claims for increase, the Board notes that 
although the veteran was most recently examined by VA for 
rating purposes in February 2000, the examiner did not have 
the benefit of the claims folder nor did he have the benefit 
of reviewing the veteran's treatment records.  38 C.F.R. § 
4.2 requires that medical reports be interpreted in light of 
the whole recorded history.  This has not been done.  
Moreover, the examiner did not provide sufficiently detailed 
information to assess the degree of functional impairment 
under the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
While he noted that there was no pain on motion, he did not 
comment on functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Given the absence of relevant clinical information, 
the Board finds that the current medical evidence of record 
is inadequate and that further development of the record is 
indicated.  The duty to assist includes providing a thorough 
and contemporaneous medical examination, especially where it 
is necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

Finally, on remand of the appeal, the Board stresses to the 
veteran the need to appear for the requested examination.  
Although the VA has a duty to assist the veteran with the 
development of the evidence in connection with his claim, the 
duty to assist is not always a one-way street.  38 U.S.C.A. 
§ 5107(a) (West 1991); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Federal regulations provide, in pertinent part, 
as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (2000).  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Accordingly, 
the claim is REMANDED to the RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should take appropriate steps 
to obtain from the veteran the names and 
addresses of all medical care providers 
who treated him for his service-connected 
low back strain and cervical spine 
disabilities since January 1999.  In 
addition, any medical facilities where 
tests were administered to evaluate the 
service connected disabilities should be 
identified.  Based on his response, the RO 
should attempt to obtain copies of all 
such records from the identified treatment 
sources, including any VA treatment 
records not already of record, and 
associate them with the claims folder.  Of 
particular interest are all medical 
records from the Delaware VA Hospital.  

3.  The veteran should be afforded a VA 
orthopedic and neurological examination 
to determine the current severity of his 
service-connected low back strain and 
cervical spine disabilities.  The claims 
folder and a copy of this REMAND must be 
made available to the examiners for 
review, and the examiners should indicate 
whether they have reviewed the claims 
file.  All indicated tests and studies 
should be accomplished, and the clinical 
findings should be reported in detail.  
The examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.  No 
instruction/question should be left 
unanswered.  The answers should be 
proceeded with the Roman numeral 
corresponding to the Roman numeral of the 
question or instruction.  If the 
examiners finds that it is not feasible 
to answer a particular question or follow 
a particular instruction, they should so 
indicate and provide an explanation.  

The orthopedic examiner should provide 
answers to the following:  

I.  What is the degree of range of 
motion of the lumbar and cervical 
spine, and what is considered normal 
range of motion for each segment in 
degrees?  

II.  The examiner should indicated 
whether there is listing of the 
whole (lumbar) spine to the opposite 
side, positive Goldthwaite's sign, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of joint space, 
abnormal mobility on forced motion, 
or muscle spasm on extreme forward 
bending.  

III.  The examiner should determine 
whether the veteran's lumbar or 
cervical spine exhibits weakened 
movement, excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

IV.  The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
veteran's lumbar or cervical spine 
is used repeatedly over a period of 
time.  This determination should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

The neurological examiner should identify 
any neurological complaints or findings 
attributable to the veteran's service-
connected cervical spine disorder.  

I.  The examiner should note whether 
the veteran suffers from recurring 
attacks of intervertebral disc 
syndrome referable to the service 
connected cervical and/or low back 
disabilities; and if so, the degree 
of intermittent relief he 
experiences between those attacks.  
The examiner should further note 
whether any intervertebral disc 
syndrome that may be present results 
in incapacitating episodes and the 
total duration of any of these 
episodes.  

II.  The examiner should note if 
there is evidence that the veteran 
has neuropathy with characteristic 
pain attributable to the service-
connected cervical and/or low back 
disability.  If so, the examiner 
should note whether the neuropathy 
results in demonstrable muscle spasm 
or any other neurological findings 
appropriate to the site of the 
diseased disc.  

Each question must be fully answered and 
explained as it applies to each 
disability.  If it is not feasible to 
answer any question posed, the reasons 
therefor should be indicated.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiners have provided all medical 
findings necessary to rate the veteran's 
service-connected disabilities, and have 
responded to all questions posed..  In 
addition, the RO should assure that the 
provision pertaining to the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination reports do not 
include an adequate responses to the 
specific questions/opinions requested, 
the reports must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000).  

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should adjudicate the merits of the 
veteran's claim based on all the evidence 
of record and all governing legal 
authority, including the Veterans Claims 
Assistance Act of 2000.  If any decision 
remains adverse to the veteran, he and 
his representative should be issued a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
If the veteran fails to appear for any 
examinations, the letter(s) notifying him 
of the date and place of the examinations 
and the address to which the letter(s) 
was sent should be included in the claims 
folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


